Citation Nr: 0313300	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  94-40 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from April 1989 to April 12, 
1991. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a psychiatric 
disorder.  Although a June 1997 Travel Board hearing was 
scheduled, appellant failed to report for it.  In January 
1998, and January, and August 1999, the Board remanded the 
case to the RO for additional evidentiary development.  

In December 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the psychiatric disability service connection issue 
in controversy, pursuant to 38 U.S.C.A. § 7109 (West 2002) 
and 38 C.F.R. § 20.901 (2002).  A VHA medical opinion was 
subsequently rendered, and the Board in May 2003 provided 
appellant's representative a copy thereof.  Thereafter, his 
representative submitted an informal hearing presentation.  
The case is now ready for the Board's appellate 
determination.


FINDING OF FACT

It is at least as likely as not that, based upon competent 
medical opinion, appellant's psychiatric disability, 
diagnosed as a psychotic disorder, was initially manifested 
to a compensable degree within the one-year, post-service 
presumptive period.


CONCLUSION OF LAW

Appellant's psychiatric disability, classified as a psychotic 
disorder, may be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b), 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for an acquired psychiatric disorder, the 
evidentiary record is obviously adequate and no further 
notice or development is indicated.

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

On March 1989 service enlistment examination, a history of 
depression at age 13 with school counseling by a psychiatrist 
(a school principal) for less than 6 months, asymptomatic 
since then, was noted.  No hospitalizations or suicidal 
ideation were reported.  A psychiatric consultation noted 
that he had a history of being depressed in 8th grade.  It 
was noted that this was not a "true" depression.  It was 
indicated that he was always easily bored and would lose 
interest, but had no behavior problem.  On mental status 
evaluation, there was no evidence of psychosis, neurosis, 
behavioral disorder, drug/alcohol abuse, or depression.  A 
stable personality, not considered disqualifying, was noted.

In pertinent part, the provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b) provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Based on the March 1989 service enlistment examination, it 
appears that there was no definite evidence of a chronic, 
acquired psychiatric disorder prior to service.  

The service medical records indicate that in November 1989, 
appellant denied mood swings or erratic behavior.  He 
admitted to drinking but no current drug use (a history of 
marijuana use on 4-5 occasions years ago was noted).  A 
mental status evaluation noted no evidence of psychiatric 
illness, psychosis, or neurosis.  In June 1990, it was 
indicated that he had failed a level III alcohol 
rehabilitation program.  Long-standing problems with shyness, 
insecurity, and low self-confidence were noted.  Provisional 
diagnoses were alcohol dependence in remission; and avoidant 
personality disorder.  In July 1990, it was reported that he 
was awaiting disposition regarding level III alcohol 
rehabilitation program failure and that he expected a service 
discharge.  A mental status evaluation was unremarkable, 
except for subdued mood and restricted affect.  Alcohol 
dependence was diagnosed.  A service discharge examination 
report did not reveal any pertinent complaints, findings, or 
diagnoses.  

VA clinical records reveal that May 15, 1992, approximately 
13 months after service, appellant was seen for behavioral 
problems, thought processes "out of line", an inability to 
hold a job or get along with people, and sleep problems.  It 
was reported that he had been getting worse since April 1991 
[military] discharge.  His mother reported that he had 
behavioral problems.  He denied present alcohol/drug abuse.  
Clinically, he appeared anxious with a peculiar affect.  
Diagnoses included personality disorder (not otherwise 
specified); and rule out organic brain syndrome.  On another 
mental status evaluation that same day, he appeared 
cooperative and oriented.  It was noted that he had been 
drinking, smoking "pot", and shooting cocaine 
intermittently since 1988.  Affect was labile and flat.  
Diagnoses were multiple substance abuse; and rule out organic 
affect or personality disorder, with a history of an October 
1988 motorcycle accident noted.  On yet another mental status 
evaluation that same day, appellant's mother stated that 
since service, appellant had been acting "funny"; could not 
hold a job; talked to himself; and had outbursts.  He lived 
by himself; attended Alcoholics Anonymous meetings; and 
denied current alcohol/drug usage.  He appeared tense and 
somewhat aloof, with a flattened affect.  He was correctly 
oriented and denied hallucinations/delusions.  His thinking 
appeared concrete.  A clinical record dated later that month 
reported a history of appellant having heavy alcohol and 
marijuana use at age 17 (date of birth was June 1969) and 
having to repeat an English class in school.  In June 1992, 
impressions were substance abuse; and rule out questionable 
schizoid or organic personality.

Approximately 15 months after service, a July 9, 1992 VA 
hospitalization report reveals that appellant was admitted 
for bizarre behavior and very disorganized/incoherent 
thoughts.  It was indicated that this was his first 
psychiatric hospitalization.  A history of an attempted 
suicide by appellant's mother approximately a year ago after 
her divorce about two years ago was noted.  During 
hospitalization, appellant responded to antipsychotic 
medications.  Diagnoses were schizophreniform disorder; and 
rule out chronic, paranoid schizophrenia or schizoaffective 
disorder.  Subsequent VA psychiatric examination in October 
1992 and other clinical records diagnosed schizoaffective or 
schizophreniform disorder.

Pursuant to Board remand, in May 2000 a Board of two VA 
psychiatrists reviewed appellant's claims folder and rendered 
medical opinions as to the etiology of appellant's 
psychiatric disorder.  One medical opinion stated, in 
pertinent part, that there was no documentation of a 
psychosis during service; that there was no psychiatric 
treatment until May 15, 1992; that appellant's mother 
reported that he was not acting well since service; that 
appellant had a psychiatric problem from May 15, 1992 until 
schizophreniform disorder was diagnosed in July 1992; that 
the record stated that he did not have psychotic 
manifestations prior to July 9, 1992 initial psychiatric 
hospitalization; and that it was likely that the psychotic 
problem developed after [service] discharge.  Additionally, 
said medical opinion stated that "[t]here are references 
that, after his discharge from the service, he could not hold 
a job, that he was irresponsible and he had problems with his 
mother, all of which do not conclusively indicate the 
existence of a psychosis.  They could likely be explained as 
prodromal manifestation of a problem which later on 
established itself as a schizophreniform disorder."  The 
other medical opinion stated, in pertinent part, that 
"[t]here is no reference to psychosis noted while on active 
duty.  There is noted the development of the existence of a 
schizophrenic disorder after his [service] discharge and 
becoming manifested after May of 1992 with subsequent first 
psychiatric admission...in July of 1992.  The first fully 
diagnosable psychiatric disorder is noted at this time."

In view of the somewhat confusing clinical evidence then of 
record regarding the medical question in controversy and 
appellant's representative's argument that the May 2000 VA 
medical opinions were inadequate and did not contain a 
detailed rationale for the medical conclusions rendered, the 
Board in December 2002 requested a VHA medical opinion; and a 
VHA medical opinion by a psychiatrist was subsequently 
rendered in response to questions from the Board.  

In response to the Board's questions, "Is it as likely as 
not that appellant had a chronic, acquired psychiatric 
disorder (psychoneurosis, mood disorder, or psychosis) during 
service or within the one-year period (April 12, 1991 to 
April 12, 1992) after service discharge?" and "If it is as 
likely as not that appellant had prodromal manifestations of 
a chronic, acquired psychiatric disorder during service or 
within the one-year period after service discharge, describe 
what symptoms were manifested and their approximate 
severity?", the VHA medical opinion stated, in pertinent 
part, that based on review of the claims file:  

Although the veteran did not have a full 
blown psychotic disorder until July 1992, 
fifteen months after leaving the service, 
it is as least as likely as not that he 
had significant prodromal symptoms of 
schizoaffective disorder within a year of 
his discharge from the Marines.  
Outpatient progress notes from May 1992 
indicate that the veteran was having 
substantial problems.  His mother had 
reported that since he returned from the 
service he had been acting funny, could 
not hold a job and had been talking to 
himself....Two notes by a psychiatrist 
indicate that he was tense and aloof, had 
flat affect, concrete thinking, and 
impoverished speech....

These signs and symptoms were already of 
moderate severity and significantly 
disabling.  A diagnosis of a psychotic 
disorder could not have been made at that 
time, but when considered in the light of 
a subsequent psychotic break two months 
later followed by a chronic psychotic 
disorder, these signs and symptoms would 
be seen as a prodrome, or early 
manifestation of this disorder.  The 
evaluation was performed thirteen months 
after the veteran left the service, but 
it is apparent that this prodrome did not 
start on that day, but in all likelihood 
would have been building up for a number 
of months.

The Board assigns significant evidentiary weight to the VHA 
medical opinion by a psychiatrist, since the psychiatrist 
specified that he based his opinion on review of the claims 
file and provided a detailed rationale for the medical 
conclusions reached.  

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that the positive evidence, that 
includes the VHA medical opinion (which states, in effect, 
that appellant's psychotic disorder was initially manifested 
to a compensable degree within the one-year, post-service 
presumptive period), appears to outweigh any negative 
evidence (which includes the lack of any clear-cut psychotic 
symptomatology in the service medical records or actual post-
service VA clinical records dated just beyond one year after 
service; the rather confusing history of psychiatric 
symptomatology and diagnoses of substance abuse and a 
personality disorder as set forth in said VA clinical records 
dated just beyond one year after service; and the May 2000 
medical opinions rendered by the Board of two VA 
psychiatrists, which did not appear to clearly address 
whether appellant's psychotic disorder was initially 
manifested to a compensable degree within the one-year, post-
service presumptive period).  

Thus, with resolution of reasonable doubt, service connection 
for an acquired psychiatric disorder, classified as a 
psychotic disorder, is warranted on a presumptive basis.  





ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for an acquired psychiatric disability, 
classified as a psychotic disorder, is granted on a 
presumptive basis.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

